DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cate on 05/12/2021.
The application has been amended as follows: 
In claim 8:
line 15 after “vehicle tire;” add –and–
line 17 delete “wherein the adhesion promoter-free sections consist of, as a separating agent between the inner surface of the pneumatic vehicle tire and the absorber, a film or a weave; and” 
 In claim 20:

Allowable Subject Matter
Claims 8, 10-14, 20 and 22-25 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art of record Yukawa fails to reasonably teach or suggest forming a pneumatic vehicle tire such that the tire comprises an inner surface and absorber; wherein the inner surface has mutually alternating adhesion promoter sections and adhesion free promoter sections; wherein the adhesion free promoter sections comprise as a separating agent between the inner surface of the tire and the absorber, a weave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749    

/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749